DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2020 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9, 10, 12, 13, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0112944 A1) in view Burgess (US 2022/0128033 A1).
Consider claims 1, 12 and 17, Brown et al. show and disclose one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts {A computer-implemented method; A system} comprising: receiving user profile data of a caller and time-stamped event data from one or more data sources (retrieving a caller profile according to VID, systems management server 28 may be accessed; individuals may store schedule information in multiple locations according to a single VID; origin device 40 may include a calendar utilized by a caller for scheduling; scheduled events may include a date, a time [paragraphs 110-112, 119, 120, 126]); detecting an incoming call initiated by a caller device of the caller that is destined for a recipient device of a call recipient (Origin device 40 is utilized by a caller to initiate a call [paragraphs 67, 80]); receiving device data associated with the caller device that at least includes a geolocation of the caller device (A call origination location context 64 is detected from the geographical area covered by the PSTN office switch originating the call; the street address or entity to which a line number is assigned may indicate the building or other location from which a call originates; a wireless location may be determined by a detected GPS location of the device [paragraph 125]); applying, in response to an initiation of the incoming call, an inference framework to infer a situational context of the caller based on an analysis of the time-stamped event data, the user profile data of the caller, and the device data, the inference framework including one or more inference rules (context inference engine preferably requests a caller profile; determines the identity of the device; the location of the device may be inferred from information provided by the central office switch originating the call and relevant scheduled events; subject matter of the call may be inferred from retrieved information and, in particular, from scheduled events. The context information is preferably filtered by the context inference engine and transferred to the central office switch; filtering service may perform additional filtering on context information according to caller preferences or central office preferences [paragraphs 75, 76]); sending contextual information for the situational context of the caller to the recipient device for presentation to the call recipient via the recipient device (the context information is forwarded with a caller VID to the callee telephony device [paragraph 77]); receiving feedback of the call recipient from the recipient device following the presentation of the contextual information of the caller (The callee is enabled to determine whether to answer a call, transfer the call to voice mail, or select from other options, based on knowing the identity of the caller and the context, including any relevant scheduled events [paragraph 77]). 
However, Brown et al. fail to specifically disclose modifying the one or more inference rules of the inference framework via a machine-learning algorithm to generate a modified inference framework based on the feedback received from the recipient device.
In the same field of endeavor, Burgess shows and discloses modifying the one or more inference rules of the inference framework via a machine-learning algorithm to generate a modified inference framework based on the feedback received from the recipient device (Upon determination that the communications is complete, the device will prompt the user for a priority rating of the communication just terminated 351. If the user provides the rating data 352, the incoming communications priority rating is set to the new rating and provided as an input to the Intelligent Decision System 357 for processing of future incoming communications from this caller in this instance; Feedback to modify and update the membership function sets is provided based on user actions (e.g., historical usage of the communications device) and the user's behavior feedback (e.g., rating the communications by the user) [paragraphs 80, 81, 99]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use feedback such as a user rating of an incoming communication for future calls as taught by Burgess in the system of Brown et al., in order to identify and provide relevant information to a callee.
Consider claim 2, Brown et al., as modified by Burgess, show and disclose the claimed invention as applied to claim 1 above, and in addition, Brown et al. further disclose wherein the one or more inference rules include at least one manually inputted inference rule or a machine-learning developed rule (Context inference service 56 preferably filters the information included in authenticated caller identity context 60, caller device identity context 62, call origination location context 64, and caller schedule context 66 to determine that information relevant to the callee; filtering may be performed according to preference designated in a caller profile or may be a setting specified for context where a callee is not identified [paragraph 127]).
Consider claim 3, Brown et al., as modified by Burgess, show and disclose the claimed invention as applied to claim 1 above, and in addition, Brown et al. further disclose wherein the device data includes at least one of sensor data detected by one or more sensors of the caller device or application data provided by one or more applications of the caller device (the context for a call preferably includes relevant scheduled events and other information inferred from relevant schedule events; for example, origin device 40 may include a calendar utilized by a caller for scheduling. [paragraph 119]).
Consider claim 4, Brown et al., as modified by Burgess, show and disclose the claimed invention as applied to claim 3 above, and in addition, Brown et al. further disclose wherein the application data includes at least one of a calendar parameter, a schedule parameter, or an appointment parameter (the context for a call preferably includes relevant scheduled events and other information inferred from relevant schedule events; for example, origin device 40 may include a calendar utilized by a caller for scheduling. [paragraph 119]).
Consider claim 5, Brown et al., as modified by Burgess, show and disclose the claimed invention as applied to claim 3 above, and in addition, Brown et al. further disclose wherein the sensor data includes at least one of temperature data at the geolocation, movement data of the recipient device, acceleration data of the recipient device, or biometric data of the call recipient (identity authentication is preferably performed by authenticating the voices of the caller and callee, however other biometric input may also be utilized for identification; a caller or callee may locally provide an eye scan, a fingerprint, and other biophysical identifiers that are transmitted within or outside the trusted network to authenticate the identity of the caller or callee [paragraphs 29, 30]).
Consider claims 7 and 18, Brown et al., as modified by Burgess, show and disclose the claimed invention as applied to claims 1 and 17 above, respectively, and in addition, Brown et al. further disclose wherein the contextual information includes at least one of the geolocation of the caller device, a time- stamped event associated with the incoming call, or a conclusion reached with respect to the incoming call (determining or inferring the location of a device is advantageous context information; for a wireless device, the location of a device may be determined most precisely where a GPS tracking system; for a wireline device, the location of the device is fixed according to the location the service is registered for the number [paragraph 106, 107, 125]).
Consider claim 9, Brown et al., as modified by Burgess, show and disclose the claimed invention as applied to claim 1 above, and in addition, Brown et al. further disclose wherein the sending includes sending the contextual information along with an incoming call notification of the incoming call to the recipient device (the context information is forwarded with a caller VID to the callee telephony device [paragraph 77]).
Consider claim 10, Brown et al., as modified by Burgess, show and disclose the claimed invention as applied to claim 1 above, and in addition, Brown et al. further disclose wherein the feedback includes at least one of whether the call recipient answered the incoming call at the recipient device after contextual information is received at the recipient device or an inputted rating of the contextual information received at the recipient device, the inputting rating being a usefulness or an accuracy rating of the contextual information (The callee is enabled to determine whether to answer a call, transfer the call to voice mail, or select from other options, based on knowing the identity of the caller and the context, including any relevant scheduled events [paragraph 77]).
Consider claim 13, and as applied to claim 12 above, Brown et al. show and disclose the claimed invention except wherein the modifying the one or more inference rules includes increasing or decreasing a rank value or a statistical weight value assigned to a time-stamped event, a user characteristic in the user profile data of the caller, or a device data parameter in the device data of the caller device by an inference rule.
In the same field of endeavor, Burgess shows and discloses wherein the modifying the one or more inference rules includes increasing or decreasing a rank value or a statistical weight value assigned to a time-stamped event, a user characteristic in the user profile data of the caller, or a device data parameter in the device data of the caller device by an inference rule (Upon determination that the communications is complete, the device will prompt the user for a priority rating of the communication just terminated 351. If the user provides the rating data 352, the incoming communications priority rating is set to the new rating and provided as an input to the Intelligent Decision System 357 for processing of future incoming communications from this caller in this instance [paragraphs 81, 89]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use feedback such as a user rating of an incoming communication for future calls as taught by Burgess in the system of Brown et al., in order to identify and provide relevant information to a callee.
Consider claim 16, Brown et al., as modified by Burgess, show and disclose the claimed invention as applied to claim 12 above, and in addition, Brown et al. further disclose wherein inferring the situational context includes at least one of selecting a time-stamped event for presentation on the recipient device based on a relevance rank value of the time-stamped event being higher than at least one relevance rank value of one or more other time-stamped events, or selecting a conclusion for presentation on the recipient device based on a confidence value of the conclusion being higher than at least one confidence value of one or more other conclusions (determining which scheduled events are relevant to the current call. Relevant scheduled events may include, for example, the current scheduled event. However, if a caller and a callee are scheduled for an event together in thirty minutes, that future scheduled event may become relevant [paragraph 140]).

Claims 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0112944 A1) in view Burgess (US 2022/0128033 A1), and in further view of Weinberg et al. (US 2018/0165589 A1).
Consider claim 6, and as applied to claim 1 above, Brown et al., as modified by Burgess, show and disclose the claimed invention except wherein time- stamped event data includes data for at least one of a news event, a social media event, a traffic event, or a weather event.
In the same field of endeavor, Weinberg et al. show and disclose wherein time- stamped event data includes data for at least one of a news event, a social media event, a traffic event, or a weather event (Sources of data collected or harvested by the inference engine 106 includes mined data 114. Mined data 114 may originate from a variety of sources available to the inference engine 106. In an example, mined data 114 may be collected from social media accounts associated with the individual user [paragraphs 16, 18, 27]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use information from social media for an inference engine as taught by Weinberg et al. in the system of Brown et al., as modified by Burgess, in order to infer situational contexts.
Consider claims 8 and 19, and as applied to claims 1 and 17 above, respectively, Brown et al., as modified by Burgess, show and disclose the claimed invention except wherein applying the inference framework includes applying the inference framework via at least one of a logical computing algorithm, a cognitive network algorithm, a machine-learning algorithm, or a statistical modeling algorithm.
In the same field of endeavor, Weinberg et al. show and disclose wherein applying the inference framework includes applying the inference framework via at least one of a logical computing algorithm, a cognitive network algorithm, a machine-learning algorithm, or a statistical modeling algorithm (the inference engine 206 includes a machine learning engine 218 [paragraph 34]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide machine learning in the inference engine as taught by Weinberg et al. in the system of Brown et al., as modified by Burgess, in order to recognize patterns used to infer situational contexts.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0112944 A1) in view Burgess (US 2022/0128033 A1), and in further view of London (US 2015/0142704 A1).
Consider claim 11, Brown et al., as modified by Burgess, show and disclose the claimed invention as applied to claim 1 above, and in addition, Brown et al. further disclose inferring an additional situational context of the caller based on an additional analysis of the time-stamped event data, the user profile data, and the device data using the modified inference framework, wherein at least one of time-stamped event data, the user profile data, and the device data is updated with additional data ((context inference engine preferably requests a caller profile; determines the identity of the device; the location of the device may be inferred from information provided by the central office switch originating the call and relevant scheduled events; subject matter of the call may be inferred from retrieved information and, in particular, from scheduled events. The context information is preferably filtered by the context inference engine and transferred to the central office switch; filtering service may perform additional filtering on context information according to caller preferences or central office preferences; As the origin device moves from one wireless coverage area to another, the location may be updated; the context inference service may infer additional context from location information [paragraph 75, 76, 107, 108]).
However, Brown et al., as modified by Burgess, fail to explicitly disclose detecting an additional incoming call initiated by the caller device of the caller that is destined for the recipient device of the call recipient or an additional recipient device of an additional call recipient.
In the same field of endeavor, London shows and discloses detecting an additional incoming call initiated by the caller device of the caller that is destined for the recipient device of the call recipient or an additional recipient device of an additional call recipient (Following each call, information from each user session may be updated into one or more CRM databases that contain caller profile information. This includes keeping track of previously stored dialogs, actions requested by the user and actions taken by embodiments of the system (which can be accessed in subsequent calls and conversations) [paragraph 132]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide update caller profile information as taught by London in the system of Brown et al., as modified by Burgess, in order to update inference engine with new caller profile information.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0112944 A1) in view Burgess (US 2022/0128033 A1), and in further view of Ferren (US 9,088,882 B2).
Consider claim 14, and as applied to claim 12 above, Brown et al., as modified by Burgess, show and disclose the claimed invention except wherein an inference rule ranks a relevance of a first piece of data based on whether one or more other pieces of data fit historical trends.
In the same field of endeavor, Ferren shows and discloses wherein an inference rule ranks a relevance of a first piece of data based on whether one or more other pieces of data fit historical trends (a caller may have a call priority level that is higher than the priority threshold. Based on the call having a priority level higher than the priority threshold, the mobile device may be allowed to ring rather than go directly to voicemail. However, prior to letting the call ring, the call history with the caller may be reviewed. It may be determined that the last six times that caller called, the user of the mobile device let the call go to voicemail. As a result, the implicit override parameter may determine that the call handling rule should not be overridden and that the call should go directly to voicemail [col. 8 lines 22-47]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to call history in determining when determining how to handle a priority call as taught by Ferren in the system of Brown et al., as modified by Burgess, in order to use communication behavior to infer context.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0112944 A1) in view Burgess (US 2022/0128033 A1), and in further view of Vaughn et al. (US 2020/0389551 A1).
Consider claim 15, and as applied to claim 12 above, Brown et al., as modified by Burgess, show and disclose the claimed invention except wherein an inference rule ranks a relevance particular time-stamped event associated with a first geolocation higher than other data when the incoming call is initiated within a predetermined distance of the first geolocation, or ranks a particular user characteristic of the caller higher than other data when the incoming call is initiated at a second geolocation that is within an area designated by at least one of the caller or the call recipient of the recipient device as an alert critical area.
In the same field of endeavor, Vaughn et al. show and disclose wherein an inference rule ranks a relevance particular time-stamped event associated with a first geolocation higher than other data when the incoming call is initiated within a predetermined distance of the first geolocation, or ranks a particular user characteristic of the caller higher than other data when the incoming call is initiated at a second geolocation that is within an area designated by at least one of the caller or the call recipient of the recipient device as an alert critical area (selectivity in presenting incoming communication notifications based, at least in part, on geographical location as determined by geo-location technologies (for example, Global Positioning System signals (GPS)) and/or contextual clues (for example, analyzing the content of social media posts made by the user); (iv) another example includes selectively handling (such as filtering) incoming communications based, at least in part, upon identity of the communication sender in addition to geographic location of the communication receiver (for example, the user (receiver) may not want to receive notifications from one employer during a time that they are on the premises of another employer); (v) a user who is the target recipient of electronic communications handled/screened by embodiments of the present invention can view these screened electronic communications at a later time after they have departed from restricted geographical locations (for example geographical location(s) associated with a user's primary or secondary employment) [paragraphs 56-58]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use the proximity of users to a call recipient to determine notifications of incoming communications as taught by Vaughn et al. in the system of Brown et al., as modified by Burgess, in order to manage communications based on location.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0112944 A1) in view Burgess (US 2022/0128033 A1), and in further view of Hawkins (US 2012/0219133 A1).
Consider claim 20, and as applied to claim 17 above, Brown et al., as modified by Burgess, show and disclose the claimed invention except wherein the sending includes sending the contextual information along with an incoming call notification of the incoming call to the recipient device such that the incoming call notification is presented by a native client application of the recipient device and the contextual information is presented by a third-party client application of the recipient device.
In the same field of endeavor, Hawkins shows and discloses wherein the sending includes sending the contextual information along with an incoming call notification of the incoming call to the recipient device such that the incoming call notification is presented by a native client application of the recipient device and the contextual information is presented by a third-party client application of the recipient device (if a telephone call is received by the telephony device 100, the telephony application 122 may display information relating to the selected calendar workspace item on the display 116 of the telephony device 100 whilst the telephony device 100 provides a ringing alert to indicate that there is an incoming telephone call; if a telephone call is received by the telephony device 100, the telephony application 122 may display information relating to the selected calendar workspace item such as "Incoming call from John Smith. `Review Meeting` with John Smith at 1:30 pm today" [paragraphs 91, 94]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to display a calendar based on an incoming call as taught by Hawkins in the system of Brown et al., as modified by Burgess, in order to provide notification of a calendar event based on a caller.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loeb (US 2010/0023472 A1) shows and discloses a context discovery module and an identification module can each comprise an inferencing engine. The inferencing engine can be associated with a policy engine. Policy engines can be associated with each module and/or engine. The personalization engine can comprise a database of special messages, reading on the claimed “contextual information; inference framework including one or more inference rules,” (see abstract).
Gray et al. (US 2016/0165047 A1) shows and discloses a method and system of providing context aware announcements is provided. Context call handling rules can be applied to determine a current context of an incoming call. At least one context aware announcement is provided for providing information associated the current context and call information. The incoming call is from a caller to a user and the providing at least one context aware announcement comprises providing at least one context aware announcement to at least one of the caller, the user and/or a third party. The applying context call handling rules to determine a current context is based on at least one of a relationship between a caller and a user, a schedule of the user, a location of the user, an activity of the user, a call type and a preference of the user, reading on the claimed “applying, in response to an initiation of the incoming call, an inference framework to infer a situational context of the caller based on an analysis of the time-stamped event data, the user profile data of the caller, and the device data, the inference framework including one or more inference rules; sending contextual information for the situational context of the caller to the recipient device for presentation to the call recipient via the recipient device,” (see abstract and paragraphs 10-13).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641